Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 11/07/2022 communications in the application of Chen et al. for the "TWO-STAGE IP DE-JITTER ALGORITHM IN A MULTIPLEXER FOR A GROUP OF STATISTICALLY MULTIPLEXED SINGLE PROGRAM TRANSPORT STREAMS" filed 03/16/2021.  This application is a continuation of 16/268,485, filed 02/05/2019 now U.S. Patent #10,951,390 which Claims Priority from Provisional Application 62626275, filed 02/05/2018.  The amendment and response have been entered and made of record.  Claims 11, 2-3 are pending in the present application. 

2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Spijker (US#9,369,270) in view of Xu (US#7,657,645) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant's arguments with respect to the rejected claim 11 (Page 5, second paragraphs) that the cited references fail to teach or suggest “first PLL using PCR as reference”.  Applicant’s attention is directed to Fig. 5 of Spijker for the teaching of dual coupled PLL in SyncE device, in which PLL 110a using SyncE-clock as the reference (Col. 6, lines 51-55 & Col. 8, lines 15-36: SyncE clock used for frequency synchronization of the output clock and phase alignment of the output clock to the input SyncE clock).  Furthermore, for a phase-locked loop (PLL) device that needs to lock to a SyncE clock, the process is essentially the same as locking to any other telecom-type clock with the frequency being a function of application. The requirements of SyncE with respect to pull-in range, wander/jitter tolerance, wander/jitter generation, etc. are described in a recommendation of the International Telecommunication Union: ITU-T G.8262/Y.1362 2010-07, Timing Characteristics of a Synchronous Ethernet Equipment Slave Clock (Col. 1; lines 28-45).
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.  
	Claim Objections
5.        	Claim 3 depends on the canceled claim 10.  For examination purpose, the Examiner assumes claim 3 depends on claim 11.
    
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.      Claims 11, 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spijker (US#9,369,270) in view of Xu (US#7,657,645). 
 	Regarding claim 11, the references disclose a system and apparatus for de-jitter in MPEG2 video data communicated via an Internet Protocol (IP) network, in accordance with the essential features of the claim.  Spijker (US#9,369,270) discloses an apparatus configured to receive a plurality of input signals, each comprising a plurality of packets, the apparatus comprising a processor configured to: perform a first dejitter operation in a first stage on each of said plurality of input signals (see Fig. 5; Col. 4; lines 6-62 & Col. 8, lines 15-36: first de-jitter circuit 18 used to reduce any intrinsic jitter associated with the output of the DCO); the dejitter operation comprising a first PLL using PCR as a reference to produce a plurality of modified input signals output from the first stage (see Fig. 5; Col. 2, lines 51-67; Col. 4; lines 6-62 & Col. 8, lines 50-67: PLLs are used to reduce jitter also produce a variable delay between their inputs and outputs); perform a second dejitter operation on each of said plurality of input signals, said dejitter operation comprising a second PLL using packet arrival time from the first stage as a reference (see Fig. 5; Col. 4, line 46 to Col. 5, line 30 & Col. 8, lines 50-67: first de-jitter circuit 18 & second de-jitter circuit 28.  Packet stream is received at a serial interface of the network device and provided to an input of the divider 30 which is responsive to the phase/frequency information received from the host processor 104).  
	However, Spijker reference does not disclose expressly the use of Program Clock Reference (PCR) correction to each input signal that is to be encoded.  In the same field of endeavor, Xu (US#7,657,645) teaches in Fig. 8 a flowchart illustrated the method for receiving an MPEG2TS in a RTP/UDP/IP packet, in which at step 804 accesses a timestamp carried in a RTP packet. Step 806 links the timestamp with a program clock reference (PCR) MPEG2TS carried in the RTP packet payload. Step 808 uses the timestamp to eliminate variable transmission delay jitter, associated with the PCR MPEG2TS (Col. 2, lines 16-55 & Col. 6, line 34 to Col. 7, line 29: program clock reference (PCR) used in synchronizing an MPEG systems clock).
Regarding claim 2, the reference further teaches wherein the first de-jitter operation modifies an input time stamp (Spijker: Fig. 5; Col. 8, lines 1-14: the host processor 104 processes incoming time stamps and generate outgoing time stamps for transmission across the SyncE network).
Regarding claim 3, the reference further teaches wherein the first PLL is faster than the second PLL (Spijker: see Figs. 5, 6A-B & 7; Col. 4, lines 6-21 & Col. 8, lines 14-36: first DPLL1 110a for generating a Synchronous Ethernet output/transmit clock (SyncE-TxCk) in response to a Synchronous Ethernet input/received clock (SyncE-RxCk)).	
One skilled in the art would have recognized the need for effectively and efficiently de-jitter in MPEG2 video data communicated via an Internet Protocol (IP) network, and would have applied Xu’ novel use of the PCR MPEG2TS carried in the RTP packet payload into Spijker’s clock synchronization circuits for synchronous Ethernet application.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Xu’s system and method for transporting MPEG2TS in RTP/UDP/IP into Spijker’s dual-coupled PLLs for clock and packet based synchronization with the motivation being to provide a method and system for de-jitter applications in a statistical multiplexed system.	
Double Patenting

9.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

10.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 196%.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to
overcome an actual or provisional rejection based on a nonstatutory double patenting ground
provided the conflicting application or patent is shown to be commonly owned with this
application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37CFR 3.7309.

11.	Claims 11, 2-3 of the present application Serial No. 17/203,463 (hereinafter Application ‘463) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent#10,951,390 (hereinafter ‘390) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-10 of U.S. Patent #10,951,390 are equivalent to the combination of pending claims 11, 2-3 of Application ‘463 for de-jitter in MPEG-2 video communicated via an Internet Protocol (IP) network.   Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
13.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) 07find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

14.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Chirag Shah, can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Dec. 14, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477